Montgomery, O. J.
(dissenting). In my opinion, the reasoning and conclusions of my Brother Hooker overrule three cases decided by this court. This being so, I do not deem it necessary to attempt to construe this statute, as would be proper if the question were not stare decisis.
Moore, J.
(dissenting). Plaintiff, about 9 o’clock in the evening of June 28, 1898, fell into a hole upon the sidewalk over a bridge of the defendant city. This hole *39was 9 inches wide and 18 inches long. The bridge was constructed of iron, with two driveways 17 feet wide, and a footwalk on each side 8 feet wide, with an iron railing on the outside. It was about 10 feet from the floor of the bridge, where- the plaintiff fell, to the water below. The hole was caused by the removal of a plank. The plank and the wooden stringers underneath had been in use 15 years. There is no testimony to show that any defect was apparent upon the surface of the bridge until the Saturday night previous to the accident, which occurred the following Tuesday. On that night a witness stood at the outer edge of the walk, leaning upon the railing. He inserted part of his foot under the railing, whereupon the plank upon which he was standing flew up. The inside end of this plank and the end of the next plank were nailed to the same stringer. The witness put the plank back in place as well as he could with his foot. In some manner the plank had again become removed before Tuesday night, and some one had taken a part of a sewer crock and placed it over the hole. If the crock covered the hole, it had evidently become misplaced on the night of the accident. The plaintiff, according to one witness, said he saw something as he was walking along, and, supposing it to be a piece of brown paper, attempted to push it aside. Failing in this, he stepped over it, and stepped into the hole. An examination of the stringer disclosed the fact that it was decayed where the plank was nailed on, as were also other stringers at similar places. Plaintiff recovered verdict and judgment.
The principal question arises from the refusal of the court to direct a verdict for the defendant. It is urged that there was no actual or constructive notice, such as is required by section 2, Act No. 264, Pub. Acts 1887. The case was submitted to the jury upon the theory that it was the duty of the defendant to exercise reasonable care in the examination and inspection of the bridge. The record discloses that the officials of the defendant did no more than to look at the roadbed and sidewalks as they passed *40over them, and that no inspection or examination was made to determine whether the stringers were sound, although they had been in use for 15 years. Was it the duty of the defendant to make a reasonable inspection and examination, from time to time, to determine the soundness and safety of the bridge ?
The statute alone imposes a liability upon municipal corporations for injuries resulting from defects in their public highways, and courts cannot enlarge that liability. Under defendant’s contention, a municipality owes no duty to inspect, but, after erecting a bridge, is required to do nothing more until it has actual knowledge or notice, or the appearance of the bridge is such as to indicate to the common observer that it is out of repair. An examination of the authorities convinces me that this question has been settled by the repeated adjudications of this court against the contention of the defendant. It was before the court in Township, of Medina v. Perkins, 48 Mich. 71 (11 N. W. 810), wherein it was said:
“ On the' other hand, a defect may exist and be unknown, and the town still be liable, on the ground that the prime fault consists in being ignorant; it being a clear principle that a want of knowledge may, in given circumstances, imply a want of due care. The general duty of a township is to exercise, through its officers, a reasonable supervision over its ways and bridges, and, within fairly practicable limits, to be watchful of their condition and trustworthiness, and see that they are kept in a-reasonably safe condition for public travel.”
That decision was under the law of 1879, which did not contain the words, “after knowledge by or notice to,” etc., contained in the act of 1887. That case has been cited with approval in nearly .every case since, under the act of 1887.
It is said the law undoubtedly makes it the duty of municipalities to keep their streets, etc., in good repair, but it does not follow that there is a liability for a neglect of that duty. It is also said it has often been held the law will presume that the municipality has notice of defects *41which common observation for a long time has made notorious. This has been called “constructive notice.” It has been repeatedly held, since the law of 1887 was enacted, that constructive notice is sufficient to create liability. The proviso contained in the law of 1887 does not say constructive notice shall be sufficient. How, then, can the decisions holding constructive notice is sufficient be justified ? If it is the duty of the municipalities to keep the streets in good repair, does it not follow that they must make such reasonable inspection as is necessary to decide whether repairs are needed ? Should the highway officers live in one corner of the township, and the defective bridge be in the farthest comer from them, and the evidence should disclose they had never passed over the bridge, and no actual notice had ever been given them, the cases hold that, if the defect was so open and notorious as to be apparent, generally, to those who had occasion to go over the bridge, and continued for a considerable time, the town would have what is known in the law as ‘ ‘ constructive notice.” The township acts only through its officers. "Why should it be deemed to have constructive notice when its officers have had no actual notice ? Can it be said that constructive notice shall be deemed notice to the township, unless it is upon the theory that, if the officers of the municipality had made the reasonable inspection which it is their duty to make, the defect which was apparent to others would be apparent to them ? If it is now to be held that there is no liability for a failure to reasonably inspect when such inspection would disclose the defect, it seems to me that, logically, the doctrine of constructive notice must fall with such holding.
The precise question now before the court was fully considered in Moore v. Township of Kenockee, 75 Mich. 332 (42 N. W. 949, 4 L. R. A. 555), and several authorities cited. The contention there made was precisely the same as that now made. The following instruction of the trial court was sustained:
“If no actual notice of the bridge being unsafe was *42given to the township officers, still if they, by the exercise of reasonable care, such as men possessed of ordinary and reasonable intelligence might exercise, would have known of such condition, * * * this would answer the requirements of the statute as to notice or knowledge on the part of the defendant.”
It is said the case of Moore v. Township of Kenockee arose under the law of 1879, which was expressly held to rule it, and therefore the case is not authority in this case. I cannot agree with this view. The injury occurred in August, 1886. Suit was commenced in November, 1886. The law of 1887 took effect in June of that year, while judgment was entered in the circuit court in June, 1888. The judge was asked to charge the jury that actual notice was required, and that constructive notice would not do. The court refused to so charge, and held that, if there was constructive notice, there might be liability. In discussing this feature of the case, the court cites Township of Medina v. Perkins, 48 Mich. 71 (11 N. W. 810), and Stebbins v. Township of Keene, 55 Mich. 557 (22 N. W. 37), and quotes from them at length. It is then said by Justice Long:
“The construction of this proviso in section 2 of the act of 1887, for which defendant’s counsel now contend, is that proof must be made by the plaintiff that such defects exist, and that the township has had reasonable time and opportunity to put the same in repair after express knowledge or information of such defects. The language of the statute is, ‘after knowledge by or notice to such township.’ The word ‘notice’ is not used as synonymous with the word ‘knowledge.’ Whatever fairly puts a party upon inquiry is sufficient notice, where the means of knowledge are at hand, and, if a party omits to inquire, he ip then chargeable with all the facts which, by a proper inquiry, he might'have ascertained. This rule has long been established, and is well settled in this State. In Converse v. Blumrich, 14 Mich. 120 (90 Am. Dec. 230), Mr. Justice Cooeey laid down the rule as follows: ‘ A person is chargeable with constructive notice where, having the means of knowledge, he does not use them.’ The words of the act of 1879 would seem to have made the *43township liable without' regard to the question of notice, but the act has always been construed by this court that it was only liable in case of negligence, and it could not be held to be negligent until after notice, actual or constructive, that the highways or bridges were out of repair ; and the act of 1887 evidently was framed to meet this view, and not to impose new conditions.”
I cannot avoid the conclusion that this is a construction of the proviso in section 2 of the act of 1887, and that it is a construction according to the contention of the plaintiff.
In Blank v. Township of Livonia, 79 Mich. 1 (44 N. W.. 157), Justice Champlin, after discussing the liability of the township for apparent defects, uses this language:
“ In respect to latent defects in the timbers of a bridge, it is the duty of the highway commissioner to make proper and seasonable inspection to ascertain its condition as to safety for the public travel, and to exercise due care and caution in so doing to find defects; and the kind of inspection and the amount of care and caution required of him, upon which to predicate negligence in the performance of the required duty, will depend upon all the facts and circumstances of the particular case, and the particular neglect of duty must be pointed out.”
In Hembling v. City of Grand Rapids, 99 Mich. 292 (58 N. W. 310), which was a sidewalk case, Justice Mc-Gbath, speaking for the court, held that, as to sidewalks, in the absence of actual notice, municipalities were liable only for apparent defects, and that, as to ordinary sidewalks, there is no duty of substructure inspection, as is imposed in case of bridges or other elevated ways; thus clearly recognizing the duty of inspection See, also, Snyder v. City of Albion, 113 Mich. 275 (71 N, W. 475); Bettys v. Township of Denver, 115 Mich. 228 (73 N. W. 138); Randall v. Township of Southfield, 116 Mich. 501 (74 N. W. 716).
There was evidence from which it may be fairly inferred that a reasonable ..inspection by the proper authorities *44would have disclosed the defect. The case was properly submitted to the jury. I think there was no error in the admission and rejection of testimony.
Judgment should be affirmed.